Motion for release of medical records denied. Memorandum: Mental Hygiene Law § 33.13 (c) (1) authorizes the release of clinical records "pursuant to an order of a court of record requiring disclosure upon a finding by the court that the interests of justice significantly outweigh the need for confidentiality.” Having no familiarity with the facts of this case, this Court cannot determine whether the interests of justice mandate disclosure. That determination must be made by Supreme Court. Present—Green,-J. P., Lawton, Fallon, Doerr and Balio, JJ.